Citation Nr: 1401701	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-37 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active service from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona, that denied entitlement to service connection for multiple sclerosis.

This matter was previously before the Board in November 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In November 2012, the Board remanded the claim to afford the Veteran a VA neurological examination and allow him to submit additional medical records.  The AMC had great difficulty contacting the Veteran.  A VA Compensation and Pension Examination Inquiry shows that VA neurological examinations and medical opinions were requested on June 22, 2013, and September 3, 2013.  These examinations were subsequently cancelled.  In light of the apparent difficulty contacting the Veteran, it is unclear from review of the Veteran's claims file whether the Veteran was sent a letter notifying him about the scheduled VA examinations at the correct address.  VA is required to provide notice of the scheduled examination at the Veteran's most recent address.  As such, the Board finds that the issue on appeal must be remanded so that the RO/AMC may undertake appropriate action to verify the Veteran's current mailing address, and attempt to reschedule him for the requested VA examination.

The Veteran is reminded that VA's duty to assist with the development of facts pertinent to his claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is his burden to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  If he fails to notify VA about his current address or fails to present for a scheduled VA examination without cause, a final decision on his claim will be made on the current record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall undertake appropriate action to verify the Veteran's current mailing address.  All requests and responses in this regard must be documented in the Veteran's claims file. 

2.  After undertaking the above development, the RO/AMC shall contact the Veteran and ask that he identify the physician or other health-care providers from whom he sought treatment and testing for his complaints of numbness in the extremities in 1978 or 1979.  He must sign and return the necessary release forms to obtain any records identified.  Once this information has been received, contact the identified health-care providers and obtain and associate with the claims folder all records identified.  All efforts to obtain these records must be documented in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.

3.  The RO/AMC shall contact the Veteran and determine if he is physically able and willing to report for a VA examination.  The RO/AMC shall ensure that any newly generated medical records are available for the examiner to review.  

If the Veteran is willing and able to report for a clinical examination, schedule a VA neurological examination by a physician with appropriate expertise to determine the current nature and etiology of his claimed multiple sclerosis.

If the Veteran is not able to report for a clinical examination, obtain a medical opinion from a physician with appropriate expertise to determine the current nature and etiology of his claimed multiple sclerosis based upon review of the entire record.   

The claims file, access to any pertinent documents found with the Virtual VA and/or VBMS efolders, and a copy of 38 C.F.R. § 4.124a, Diagnostic Code 8018 must be available and reviewed by the physician.

A complete medical history must be elicited from the Veteran.  Based on the examination and interview of the Veteran (if applicable), and review of the claims file (with consideration given to the statements provided by his physician and the lay statements submitted by his acquaintances), the examiner must provide an opinion as to the earliest date it is shown that the Veteran had compensable symptoms of multiple sclerosis.  

The examiner shall also provide an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis originated in service, to include whether there were any manifested prodromal symptoms shown at that time.  If applicable, any tests and studies deemed necessary must be conducted.  A complete rationale for the opinion must be provided.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for multiple sclerosis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

A complete rationale for all opinions must be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

